EXHIBIT 10.32


 


FORM OF RESTRICTED STOCK AGREEMENT


 

This Restricted Stock Agreement (“Agreement”) entered into as of <<DATE>> (the
“Grant Date”), by and between Fluor Corporation, a Delaware corporation, and
<<NAME>> (“Grantee” or “you”) evidences the grant of a Restricted Stock Award by
the Committee (as defined in the Plan) under the Fluor Corporation 2000
Restricted Stock Plan for Non-Employee Directors, as amended (“ Plan”).

 

Section 1.              AWARD SUBJECT TO PLAN

 

This Restricted Stock Award is made subject to all of the terms and conditions
of the Plan, a copy of which is provided to Grantee herewith, including any
terms, rules or determinations made by the Committee, pursuant to its
administrative authority under the Plan and such further terms as are set forth
in the Plan that are applicable to awards thereunder, including without
limitation provisions on adjustment of awards, non-transferability, satisfaction
of tax requirements and compliance with other laws.  Capitalized terms used in
this Agreement and not defined herein have the meaning set forth in the Plan.

 

Section 2.              RESTRICTED STOCK AWARD

 

The Company hereby awards Grantee <<NUMBER>> shares of Company common stock
pursuant to the Plan, subject to the terms and conditions set forth herein. 
Subject to the provisions of Section 3 and Section 4 hereof, upon the issuance
to Grantee of Restricted Stock hereunder, Grantee shall have all the rights of a
shareholder with respect to the shares, including the right to vote the shares
and receive all dividends and other distributions paid or made with respect
thereto.

 

Section 3.              RESTRICTIONS ON SALE OR OTHER TRANSFER

 

Each share of stock issued to Grantee pursuant to this Agreement shall be
subject to forfeiture to the Company and each share may not be sold or otherwise
transferred except pursuant to the following provisions:

 

(a)           The shares shall be held in book entry form with the Company’s
transfer agent until the restrictions set forth herein lapse in accordance with
the provisions of Section 4 or until the shares are forfeited pursuant to
paragraph (c) of this Section 3.

 

(b)           No such shares may be sold, transferred or otherwise alienated or
hypothecated so long as such shares are subject to the restriction provided for
in this Agreement.

 

(c)           All of Grantee’s restricted stock remaining subject to any
restriction hereunder shall be forfeited to, and be acquired at no cost by, the
Company in the event that the Committee determines that any of the following
circumstances has occurred:

 

(i)            Grantee has engaged in knowing and willful misconduct in
connection with his service as a member of the Board;

 

(ii)           Grantee, without the consent of the Committee, at any time during
his period of service as a member of the Board, becomes a principal of, serves
as a director of, or owns a material interest in, any business that directly or
through a controlled subsidiary competes with the Company or any Subsidiary; or

 

(iii)          Grantee does not stand for re-election to, or voluntarily quits
or resigns from, the Board for any reason, except under circumstances that would
cause such restrictions to lapse under Section 4.

 

1

--------------------------------------------------------------------------------


 

Section 4.              LAPSE OF RESTRICTIONS

 

Provided you are serving as a non-employee director of the Company at the time,
the restrictions set forth in Section 3 hereof shall lapse (provided that such
shares have not previously been forfeited pursuant to the provisions of
paragraph (c) of Section 3 hereof) with respect to the number of shares as
specified below upon the occurrence of any of the following events:

 

(a)           [Vesting schedule to be determined by the Committee.]

 

(b)           Notwithstanding the foregoing, the restrictions set forth in
Section 3 hereof shall lapse in their entirety if the restricted stock has been
held by Grantee for at least six months, and:

 

(i)            the Grantee attains the age for mandatory retirement of members
of the Board as specified in the Bylaws of the Company (as applied to the
Grantee on the date Grantee’s retirement from the Board) or obtains Board
approval of early retirement in accordance with Section 5.5 of the Plan;

 

(ii)           the Grantee dies or becomes permanently and totally disabled, as
determined in accordance with applicable Company personnel policies; or

 

(iii)          upon a Change of Control.

 

Section 5.              NONTRANSFERABILITY

 

The Award granted hereunder may be exercised during the life of Grantee solely
by Grantee or Grantee’s duly appointed guardian or personal representative. 
Grantee acknowledges and agrees that no Award and no other right under the Plan,
contingent or otherwise, will be assignable or subject to any encumbrance,
pledge, or charge of any nature.

 

Section 6.              ENFORCEMENT

 

This Agreement shall be construed, administered and enforced in accordance with
the laws of the State of Texas.

 

Section 7.              EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms and conditions of this Agreement
by signing the original of this Agreement and returning it to Executive
Services.  If you have not signed and returned this Agreement within one month,
the Company is not obligated to provide you any benefit hereunder and may refuse
to issue shares to you under this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

by:

 

 

 

Carlos M. Hernandez

 

 

Chief Legal Officer & Secretary

 

 

 

 

 

 

 

 

Grantee

 

2

--------------------------------------------------------------------------------